Citation Nr: 1024270	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a service-connected psychiatric disability, 
variously diagnosed as posttraumatic stress disorder (PTSD), 
depression, dysthymic disorder, and panic disorder with 
agoraphobia.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, ESQ


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1970 
to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective in April 2005.  The Veteran appealed the initial 
disability rating assigned. 

In February 2009, the Board rendered a decision on the 
veteran's claim.  In December 2009, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case pursuant to a joint motion for 
remand.  

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has recharacterized the issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD was granted by an RO rating 
decision in June 2006.  Previously, service connection had 
been denied for psychiatric disabilities, which had been 
variously diagnosed as depression, dysthymia, and panic 
disorder with agoraphobia.  The Veteran has also been 
diagnosed with substance abuse and alcohol dependence.  The 
medical evidence of record reveals a substantial overlap in 
symptoms related to the Veteran's PTSD and other psychiatric 
disorders.  Claims for service connection for PTSD may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 
1, 5 (2009).  Accordingly, service connection, with payable 
compensation, has been established for all psychiatric 
disabilities; not including the Veteran's substance abuse and 
alcohol dependence.  See 38 U.S.C.A. §§  101(16), 105; 1110; 
38 C.F.R. §§  3.1, 3 .301(d). 

The evidence of record shows that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA) for a primary diagnosis of major depressive disorder, a 
service-connected disability; and secondary diagnosis of 
"substance addiction disorder (alcohol)," a nonservice-
connected disability.  The evidence also shows that the 
Veteran is unemployed.  The question remains, whether the 
Veteran's service-connected psychiatric disability alone is 
severe enough to make him unemployable.  

Another VA Compensation and Pension examination is required 
to obtain the medical evidence necessary to rate the 
Veteran's service-connected psychiatric disability.  When the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for psychiatric disorders.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric disorders found to be present.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that a 
definition of the numerical code assigned 
be provided.  Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The diagnosis should be 
in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The examiner should include 
in the report of examination:

*	The diagnoses of any psychiatric 
disorders present.

*	The GAF score for the Veteran based 
on all psychiatric disorders present, 
with the exception of substance abuse 
disorders.

*	An opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran 
is unemployable as a result of all 
psychiatric disorders present, with 
the exception of substance abuse 
disorders? 

The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation, which the examiner feels 
would be helpful, should to be 
accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

2.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following the above, readjudicate 
the veteran's claim for an initial 
disability rating in excess of 30 
percent for his service-connected 
psychiatric disability.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

